Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Brian Kaufman on January 14, 2022.
CLAIMS:
 	In claim 1, line 7, after  “ semiconductor ” insert -- ,  --;
 	In claim 1, line 8, delete “ and ”;
 	In claim 1, line 8, after “ die ” insert -- , and a side surface of the substrate ”;
 	In claim 14, line 5, after “ semiconductor die; ” insert – a conductive protection layer formed over the copper layer --;
 	In claim 20, line 10, after “ die; ” insert – forming a conductive protection layer over the copper layer; ”;
 	In claim 20, line 11, delete “ copper “ and insert instead -- conductive protection --; 
 	In claim 20, line 12, delete “ copper “ and insert instead -- conductive protection --; 

 	In claim 28, line 11, delete “ copper “ and insert instead -- conductive protection --. 

Allowable Subject Matter
3. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for an encapsulant deposited over the semiconductor die and substrate with a surface of the semiconductor die exposed from the encapsulant.  A stainless steel layer formed over the encapsulant, semiconductor die, and a side surface of the substrate in claim 1.
 	A copper layer disposed between the solder paste and semiconductor die.  A conductive protection layer formed over the copper layer.  A stainless steel layer disposed between the copper layer and semiconductor die in claim 14.
 	Forming a copper layer over the stainless steel layer after forming the stainless steel layer, wherein the stainless steel layer is disposed between the copper layer and semiconductor die.  Forming a conductive protection layer over the copper layer.  Forming a solder layer over the conductive protection layer after forming the conductive protection layer in claim 20.
 	Forming a copper layer over the stainless steel layer.  Forming a conductive protection layer over the copper layer.  Forming a solder layer over the conductive protection layer in claim 28.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/January 14, 2022		 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897